Citation Nr: 0426335
Decision Date: 09/22/04	Archive Date: 01/04/05

DOCKET NO. 91-38 489                        DATE SEP 22 2004


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a cognitive disorder, not otherwise specified.

2. Entitlement to service connection for headaches.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Eric S. Leboff



INTRODUCTION

The veteran had active service from March 1973 until January 1983.

This matter previously arose before the Board of Veterans' Appeals (BVA or Board) from a September 1990 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi. The RO denied entitlement to service connection for a psychiatric disorder and for headaches.

The veteran's claims were previously before the Board in August 1992, June 1993, March 1995, January 1996, August 1999 and September 2001. On the first four occasions, remands were ordered to accomplish further development. Then, in August 1999, the Board denied the benefits sought. The veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC). In a January 2001 Order, the CAVC vacated the August 1999 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Further Proceedings (Joint Motion).

The case was most recently before the Board in September 2001 at which time it was remanded to the RO in order to comply with the CAVC Order.

Due to the veteran's relocation, jurisdiction of his appeal has been assumed by the St. Louis, Missouri RO.

In November 2003 the RO granted entitlement to service connection for a cognitive disorder, not otherwise specified, with assignment of a 10 percent evaluation effective November 17,1989, date of claim.

In December 2003 the RO affirmed the denial of entitlement to service connection for headaches.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

- 2



REMAND

This claim must be afforded expeditious treatment by the Veterans Benefits Administration (VBA) AMC. The law requires that all claims that are remanded by the Board or by the CA VC for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently amended, require VA to inform a claimant of which evidence VA will provide and which evidence claimant is to provide, and remanding where VA failed to do so. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

The RO issued a VCAA notice letter to the veteran in connection with his current appeal in October 2003. Such letter is not compliant with Quartuccio, supra.

As previously discussed, in November 2003, the RO granted the veteran's claim of service connection for a cognitive disorder. The award was effective November 17, 1989. The veteran contested the disability percentage assigned, contending that the severity of her cognitive disorder warranted a higher rating for the entirety of the claims period.

The Board notes that during the pendency of the appeal, in November 1996, the diagnostic criteria pertaining to psychiatric disabilities underwent revision. Thus, in a claim dating back to 1989, as here, a complete analysis of the veteran's increased ratings claim necessitates a review of the law as it existed both prior to and from November 7, 1996.

- 3 



In the instant case, the RO neglected to apply the previous criteria of 38 C.F.R. § 4.130 in evaluating the veteran's increased rating claim. Therefore, the Board finds that the claim requires readjudication by the RO before appellate consideration may be accomplished.

Further regarding the veteran's cognitive disorder, the Board finds that an additional psychiatric examination would be useful in clarifying whether or not her emotional and behavioral symptomatology are to be considered as a component of the service-connected cognitive disability. It is well to note at this time that in July 2004 the RO, in pertinent part, denied entitlement to service connection for depression on a direct basis as well as secondary to the service-connected trigeminal nerve dysfunction with atypical facial pain, recurring.

The Board further finds that additional development is required with respect to the veteran's claim of entitlement to service connection for headaches. Specifically, it is noted that the Board in September 2001 remanded this issue, requesting a VA examination to assess the veteran's headaches. The VA examiner was requested to provide an opinion as to the etiology of any current headaches and to discuss the likelihood that such headaches were incurred or aggravated by service.

In October 2003, a VA examination report was completed. There was no examination at that time, but the examiner cited to testing that he accomplished in a June 2003 evaluation of the veteran. However, the VA examiner was unable to offer an opinion as to whether the veteran's headaches were aggravated by service. The pertinent question for the VA examiner to address is simply whether the inservice records exhibit an increase in severity of the veteran's headaches beyond the natural progress of the disease. Because such was not articulated in October 2003, another VA examination, by a different VA examiner, should be conducted.

The Board observes that additional due process requirements may be applicable as a result of the enactment of the VCAA and its implementing regulations. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

-4



Accordingly, this case is REMANDED to the VBA AMC for the following actions:

1. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the VBA AMC or RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

2. The VBA AMC must review the claims file and ensure that all VCAA notice obligations have been satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits Act of 2003, Pub. L. 108-183 ,§ 701,117 Stat. 2651, - (Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103), and any other applicable legal precedent.

Such notice should specifically apprise the appellant of the evidence and information necessary to substantiate her claim and inform her whether she or V A bears the burden of producing or obtaining that evidence or information, and of the appropriate time limitation within which to submit any evidence or information. 38 U.S.C.A. § 5103(a) and (b) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

3. The VBA AMC should contact the veteran and request that she identify all healthcare providers, VA and non-VA, inpatient and outpatient, who treated her for headaches both prior to and subsequent to service, and who have treated her for psychiatric symptomatology since service. She should be requested to complete and return the appropriate release forms so that VA can obtain any identified evidence.

- 5 



All identified private treatment records should be requested directly from the healthcare providers.

Regardless of the veteran's response, the VBA AMC should obtain all outstanding VA treatment reports.

All information which is not duplicative of evidence already received should be associated with the claims file.

4. If the VBA AMC is unable to obtain any of the relevant records sought, it shall notify the veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim. VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A(b)(2)).

5. The VBA AMC should arrange for the veteran to be examined by a specialist in psychiatry for purpose of ascertaining the current nature and extent of severity of her service-connected cognitive disorder, not otherwise specified.

The claims file, the previous and amended criteria for rating mental disorders, and a separate copy of this remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination(s). The examiner must annotate the examination report(s) that the claims file was in fact made available for review in conjunction with the examination(s). Any further indicated special studies must be conducted.

-6



The examiner should identify all of the veteran's associated symptomatology in order to determine the impairment caused by cognitive disorder, not otherwise specified.

If there are other psychiatric disorders such as depression found, in addition to cognitive disorder, not otherwise specified, the examiner should specify which symptoms are associated with each disorder(s). If certain symptomatology cannot be dissociated from one disorder or another, it should be so indicated.

If a psychiatric disorder(s) other than cognitive disorder, not otherwise specified is or are found on examination, the examiner should offer an opinion as to whether any such disorder is causally or etiologically related to cognitive disorder, not otherwise specified, and if not so related, whether the veteran's cognitive disorder, not otherwise specified has any effect on the severity of any other psychiatric disorder(s). Any necessary studies, including psychological testing, should be accomplished.

Following evaluation, the examiner should provide a numerical score on the Global Assessment of Functioning (GAF) Scale provided in the Diagnostic and Statistical Manual for Mental Disorders, in relation to the veteran's impairment from cognitive disorder, not otherwise specified. The examiner must include a definition of the numerical GAF score assigned, as it relates to the veteran's occupational and social impairment.

- 7 



If the historical diagnosis of cognitive disorder, not otherwise specified is changed following evaluation, the examiner should state whether the new diagnosis represents a progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.

The examiner must express an opinion as to whether cognitive disorder, not otherwise specified, has rendered the veteran unemployable. The examiner must address the rating criteria in his/her assessment.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

6. The VBA AMC should arrange for a V A special neurological examination of the veteran by a specialist in neurology including on a fee basis if necessary for the purpose of ascertaining the nature, extent of severity and etiology of her headaches.

The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination(s). The examiner must annotate the examination report( s) that the claims file was in fact made available for review in conjunction with the examination(s). Any further indicated special studies must be conducted.

The examiner must be requested to address the following medical issues:

- 8 



(1) Is it at least as likely as not that a chronic acquired headache disorder, if found on examination, is due to  service on any basis, or if pre-existing service, was aggravated thereby?

(2) If no such link to service is determined to exists, is it at least as likely as not that any a chromc acquired headache disorder found on examination is causally related to the service-connected cognitive disorder, not otherwise specified?

(2) If no such causal relationship is determined to exist, is it at least as likely as not that the service-connected cognitive disorder, not otherwise specified aggravates any chronic acquired headache disorder found on examination?

(3) If such aggravation is determined to exist, the examiner must address the following medical issues:

(a) The baseline manifestations which are due to the effects of any chronic acquired headache disorder found on examination;

(b) The increased manifestations, which, in the examiner's opinion, are proximately due to the service-connected cognitive disorder, not otherwise specified based on medical considerations; and

(c) The medical considerations supporting an opinion that increased manifestations of any chronic acquired headache disorder found on examination is proximately due to the service-connected cognitive disorder, not otherwise specified.

-9



Any opinions expressed by the examiner must be accompanied by a complete rationale.

7. Thereafter, the VBA AMC should review the claims file to ensure that all of the foregoing requested development has been completed. In particular, the VBA AMC should review the requested examination reports and required medical opinions to ensure that they are responsive to and in complete compliance with the directives of this remand and if they are not, the VBA AMC should implement corrective procedures. The Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated. Stegall v. West, 11 Vet. App. 268 (1998).

8. After undertaking any development deemed essential in addition to that specified above, the VBA AMC should readjudicate the claims of entitlement to service connection for a chronic acquired headache disorder to include as secondary to service-connected cognitive disorder, and an increased evaluation for service-connected cognitive disorder. In so doing, the VBA AMC should document its consideration of the application of 38 C.F.R. § 3.310(a) (2003), and Allen, supra, as to the inextricably intertwined claim of secondary service connection. The VBA AMC should document its consideration of the applicability of the criteria under 38 C.F.R. §§ 3.321(b(1) (2003), as to the claim of entitlement to an increased evaluation for cognitive disorder.

- 10



If the benefits requested on appeal are not granted to the veteran's satisfaction, the VBA AMC should issue a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations pertinent to the claims currently on appeal. A reasonable period of time for a response should be afforded. Thereafter, the case should be returned to the Board for final appellate review, if in order. By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the veteran until he is notified by the VBA AMC; however, the veteran is hereby notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claims for service connection and an increased evaluation, and may result in their denial. 38 C.F.R. § 3.655 (2003).


RONALD R. BOSCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the CAVC. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.11 OO(b) (2003).

- 11 




